Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 1 of 18 PAGEID #: 3096




                                     UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION

                                                   Case No. 2:19-cv-2491
 IN RE CARDINAL HEALTH, INC.
 DERIVATIVE LITIGATION                             Judge Sarah D. Morrison

                                                   Magistrate Judge Elizabeth A. Preston Deavers

                                         STIPULATED PROTECTIVE ORDER

           Plaintiffs Melissa Cohen, Stanley M. Malone, and Michael Splaine (“Plaintiffs”) and

Defendants David J. Anderson, Colleen F. Arnold, George S. Barrett, Carrie S. Cox, Calvin

Darden, Bruce L. Downey, Patricia A. Hemingway Hall, Akhil Johri, Clayton M. Jones, Michael

C. Kaufmann, Gregory B. Kenny, Nancy Killefer, David P. King, J. Michael Losh, and nominal

defendant Cardinal Health, Inc. (collectively, “Defendants”; Plaintiffs and Defendants are

collectively, “Parties,” and individually, a “Party”) agree that the following limitations and

restrictions should apply to documents and information produced for inspection and copying

during the course of this litigation (the “Action”). The Court hereby ORDERS that:

           1.         Use of Documents. All documents produced in this Action may only be used solely

for the purpose of defending or prosecuting this Action.

           2.         Scope. This Protective Order (hereinafter “Protective Order” or “Order”) shall

apply to all documents or other information produced in the course of discovery in this Action that

the producing person or entity (the “Producing Entity”) has designated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYES ONLY – SUBJECT TO

PROTECTIVE ORDER” (either a “Confidentiality Designation” or collectively the

“Confidentiality Designations”) pursuant to this Order, including but not limited to, all initial

disclosures, all responses to discovery requests, all deposition testimony and exhibits, and all



Error! Unknown document property name.
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 2 of 18 PAGEID #: 3097




materials (including documents or testimony) produced by third parties in response to subpoenas

issued in connection with this matter, including all copies, excerpts, and summaries thereof

(collectively the “Confidential Information”). If a Party serves a third party with a subpoena for

documents or depositions testimony pursuant to this Action, that Party shall provide the third party

with a copy of this Order. If the third party executes Exhibit A to this Order and thereby agrees to

be bound by its terms, the third party may then designate documents and deposition testimony as

Confidential Information pursuant to the terms of this Order and rely on this Order as if it were a

Party. No third party may receive or view information designated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYES ONLY – SUBJECT TO

PROTECTIVE ORDER” pursuant to this Order unless the third party has executed Exhibit A to

this Order, and thereby agreed to be bound by its terms.

       3.      Purpose. The purpose of this Protective Order is to protect against the unnecessary

disclosure of Confidential Information.

       4.      Disclosure Defined. As used herein, “disclosure” or “to disclose” means to

divulge, reveal, describe, summarize, paraphrase, quote, transmit, or otherwise communicate

Confidential Information, and the restrictions contained herein regarding disclosure of

Confidential Information also apply with equal force to any copies, excerpts, analyses, or

summaries of such materials or the information contained therein, as well as to any pleadings,

briefs, exhibits, transcripts or other documents, which may be prepared in connection with this

Action that contain or refer to the Confidential Information or information contained therein.

       5.      Designating Material.

               a.      Designating Material As Confidential:          Any Producing Entity may

       designate as Confidential and subject to this Protective Order any documents, testimony,




                                                 2
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 3 of 18 PAGEID #: 3098




       written responses, or other materials produced in this case if they contain information that

       the Producing Entity asserts in good faith is protected from disclosure by statute or

       common law, including, but not limited to, confidential personal information; medical or

       psychiatric information; trade secrets; personnel records; research, design, development,

       financial, technical, marketing, planning, personal, or commercial information, as such

       terms are used in the Federal Rules of Civil Procedure (“FRCP”) and any applicable case

       law interpreting FRCP 26(c)(1)(G); contracts; proprietary information; vendor agreements;

       claim/litigation information; and nonpublic policies and procedures shall be deemed

       Confidential, or such other sensitive commercial information that is not publicly available.

       Information that is publicly available may not be designated as Confidential. The

       designation of materials as Confidential pursuant to the terms of this Protective Order does

       not mean that the document or other material has any status or protection by statute or

       otherwise except to the extent and for the purposes of this Order.

              b.      Designating Material As Attorneys’ Eyes Only. Any Producing Entity

       may designate as Attorneys’ Eyes Only and subject to this Protective Order any materials

       or information that meet the test set forth in Paragraph 5.a, but as to which the Producing

       Entity also asserts in good faith that the information is so competitively sensitive that the

       receipt of the information by Parties to the Action could result in competitive harm to the

       Producing Entity.




                                                3
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 4 of 18 PAGEID #: 3099




       6.     Form and Timing Of Designation.

              a.      Documents And Written Materials. The Producing Entity shall designate

       any document or other written materials as confidential pursuant to this Order by marking

       each page of the material with a stamp setting forth the Confidentiality Designation, if

       practical to do so. The person or entity designating the material shall place the stamp, to

       the extent possible, in such a manner that it will not interfere with the legibility of the

       document. Materials shall be so-designated prior to, or at the time of, their production or

       disclosure.

              b.      Electronically Stored Information (“ESI”): If a production response

       includes ESI, the Producing Entity shall make an effort to include within the electronic

       load files themselves the Confidentiality Designation to the extent practicable. If that is

       not practicable, then the Producing Entity shall designate in a transmittal letter or email to

       the Party to whom the materials are produced (the “Receiving Party”) using a reasonable

       identifier (e.g., the Bates range) any portions of the ESI that should be treated as

       “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” and any portions of the ESI

       that should be treated as “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE

       ORDER.”

              c.      Deposition Testimony. Deposition testimony will be deemed Confidential

       or Attorneys’ Eyes Only if designated as such when the deposition is taken or within 30

       days after receipt of the deposition transcript. Such designation must indicate which

       Confidentiality Designation applies, and must be specific as to the portions of the transcript

       and/or any exhibits to which that Confidentiality Designation applies, except that any




                                                 4
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 5 of 18 PAGEID #: 3100




       exhibit that was marked with a Confidentiality Designation at the time of production, shall

       be presumed to fall within the provisions of this Order without further designation.

       7.     Limitation Of Use.

              a.      General Protections. All information that has received a Confidentiality

       Designation, including all information derived therefrom, shall be used by any Receiving

       Party solely for purposes of prosecuting or defending this Action. A Receiving Party shall

       not use or disclose the Confidential Information for any other purpose, including but not

       limited to any business, commercial, or competitive purpose. Except as set forth in this

       Order, a Receiving Party shall not disclose Confidential Information to any third party.

       This Order shall not prevent the Producing Entity from using or disclosing information it

       has designated as Confidential Information, and that belongs to the Producing Entity, for

       any purpose that the Producing Entity deems appropriate, except that the Producing

       Entity’s voluntary disclosure of Confidential Information outside the scope of this Action

       may impact the protection that this Order would otherwise provide with regard to such

       information, once disclosed.

              b.      Persons To Whom Information Marked “Confidential” May Be

       Disclosed.   Use of any information, documents, or portions of documents marked

       “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” including all information

       derived therefrom, shall be restricted solely to the following persons who agree to be bound

       by the terms of this Protective Order, unless additional persons are stipulated by counsel

       or authorized by the Court:

              1.      outside counsel of record for the Parties, and the administrative staff of
                      outside counsel’s firms;

              2.      in-house counsel for the Parties, and the administrative staff for each in-
                      house counsel;


                                                5
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 6 of 18 PAGEID #: 3101




             3.    any Party to this action who is an individual;

             4.    as to any Party to this action who is not an individual, every employee,
                   director, officer, or manager of that Party, but only to the extent necessary
                   to further the interest of the Parties in this Action;

             5.    independent consultants or expert witnesses (including partners, associates
                   and employees of the firm which employs such consultant or expert)
                   retained by a Party or its attorneys for purposes of this Action, but only to
                   the extent necessary to further the interest of the Parties in this Action, and
                   only after such persons have completed the certification attached hereto as
                   Attachment A, Acknowledgment of Understanding and Agreement to be
                   Bound;

             6.    the Court and its personnel, including, but not limited to, stenographic
                   reporters regularly employed by the Court and stenographic reporters not
                   regularly employed by the Court who are engaged by the Court or the
                   Parties during the Action of this action;

             7.    the authors and the original recipients of the documents and, in the case of
                   meeting minutes, any attendee of the meeting to the extent the attendee is
                   identified on the document and attended the entire meeting or the portion of
                   the meeting shown in the minutes;

             8.    any court reporter or videographer reporting a deposition;

             9.    employees of electronic discovery services, copy services, microfilming or
                   database services, trial support firms, and/or translators who are engaged by
                   the Parties during the litigation of this Action;

             10.   interviewees, potential witnesses, deponents, hearing or trial witnesses, and
                   any other person, where counsel for a Party to this action in good faith
                   determines the individual should be provided access to such information in
                   order for counsel to more effectively prosecute or defend this action (as long
                   as the disclosure occurs in connection with the (actual or virtual) presence
                   of counsel), and copies, duplicates, images, or the like are either (A)
                   destroyed after the meeting with counsel, (B) not removed or (C) not
                   retained by any interviewee, potential witness, deponent, or hearing or trial
                   witness), provided, however, that in all such cases the individual to whom
                   disclosure is to be made has been informed that the information contained
                   in the disclosed document(s) is confidential and protected by Court Order,
                   that the individual understands that he/she is prohibited from disclosing any
                   information contained in the document(s) to anyone, and that the individual
                   to whom disclosure is to be made certifies in writing the destruction or
                   return to counsel of the disclosed materials; or

             11.   any other person agreed to in writing by the Parties.



                                             6
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 7 of 18 PAGEID #: 3102




Prior to being shown any documents produced by another Party marked “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraphs 7.b.3., 7.b.4., or

7.b.11 shall be advised that the confidential information is being disclosed pursuant to and subject

to the terms of this Protective Order.

               c.      Persons To Whom Information Marked “Attorneys’ Eyes Only” May

       Be Disclosed. Use of any information, documents, or portions of documents marked

       “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER,” including all

       information derived therefrom, shall be restricted solely to the following persons who agree

       to be bound by the terms of this Protective Order, unless additional persons are stipulated

       by counsel or authorized by the Court:

               1.      outside counsel of record for the Parties, and the administrative staff of
                       outside counsel’s firms;

               2.      in-house counsel for the Parties with responsibility for oversight of the
                       Action;

               3.      independent consultants or expert witnesses (including partners, associates
                       and employees of the firm which employs such consultant or expert)
                       retained by a Party or its attorneys for purposes of this Action, but only to
                       the extent necessary to further the interest of the Parties in this Action, and
                       only after such persons have completed the certification attached hereto as
                       Attachment A, Acknowledgment of Understanding and Agreement to be
                       Bound;

               4.      the Court and its personnel, including, but not limited to, stenographic
                       reporters regularly employed by the Court and stenographic reporters not
                       regularly employed by the Court who are engaged by the Court or the
                       Parties during the litigation of this Action;

               5.      the authors and the original recipients of the documents and, in the case of
                       meeting minutes, any attendee of the meeting to the extent the attendee is
                       identified on the document and attended the entire meeting or the portion of
                       the meeting shown in the minutes;

               6.      The Party or third party that produced the document designated as
                       “Attorneys’ Eyes Only,” and every director and/or officer of that Party or
                       third party;


                                                 7
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 8 of 18 PAGEID #: 3103




               7.      any court reporter or videographer reporting a deposition;

               8.      employees of electronic discovery services, copy services, microfilming or
                       database services, trial support firms, and/or translators who are engaged by
                       the Parties during the litigation of this Action;

               9.      any other person agreed to in writing by the Parties.

Prior to being shown any documents produced by another Party marked “ATTORNEYS’ EYES

ONLY – SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph 7(c)(8) shall

be advised that the confidential information is being disclosed pursuant to and subject to the terms

of this Protective Order.

       8.      Inadvertent Production. Inadvertent production of any document or information

in this Action shall be governed by Federal Rule of Evidence (“FRE”) 502, except that the

provisions of FRE 502(b) are inapplicable to the production of documents under this Order.

Pursuant to subsections (d) and (e) of FRE 502, the Parties agree to, and the Court entered a FRE

502(d) order (Doc. # 83, PageID # 3093). The Parties will meet and confer in good faith to attempt

to reach agreement regarding privilege issues, including claw back provisions, and logging, which

the Parties expect to memorialize in a single stipulation.

               a.      For documents or information produced in this Action, prior to production

       to another Party, any copies, electronic images, duplicates, extracts, summaries, or

       descriptions (collectively “copies”) of documents marked with a Confidentiality

       Designation under this Order, or in any individual portion of such a document, shall be

       affixed with the same Confidentiality Designation if it does not already appear on the copy

       being produced. All such copies shall thereafter be entitled to the protection of this Order.

       The term “copies” shall not include indices, electronic databases, or lists of documents

       provided these indices, electronic databases, or lists do not contain portions or images of




                                                 8
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 9 of 18 PAGEID #: 3104




       the text of confidential documents or otherwise disclose the substance of the confidential

       information contained in those documents.

       9.      Filing Materials Containing Information With A Confidentiality Designation.

In the event a Party seeks to file with the Court any confidential information subject to protection

under this Order, that Party must take appropriate action to ensure that the document receives

proper protection from public disclosure, including: (a) filing a redacted document with the

consent of the Party who designated the document as confidential; (b) where appropriate (e.g., in

relation to discovery and evidentiary motions), submitting the document solely for in camera

review; or (c) when the preceding measures are inadequate, seeking permission to file the

document under seal by filing a motion for leave to file under seal.

       Any motion to file a document subject to this Order under seal must meet the Sixth Circuit’s

standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th

Cir. 2016). The burden of demonstrating the need for and appropriateness of a sealing order is

borne by the moving Party, and requires the moving Party to analyze in detail, document by

document, the propriety of secrecy, providing reasons and legal citations. Regardless of whether

the Parties agree, it remains the Court’s independent obligation to determine whether a seal is

appropriate for any given document or portion thereof. Any proposed sealing, even when

compelling reasons exist, must be narrowly tailored to serve the compelling reasons.

       When a Party to this Order seeks to file documents which it believes may warrant sealing,

but is not the Party who may be prejudiced by the document or documents becoming part of the

public record, the filing Party shall provide the potentially-prejudiced Party or Parties, or any

potentially-prejudiced third party or Parties, with written notification of its intent to file such

documents at least (14) fourteen days before doing so. After being provided such notice, the




                                                 9
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 10 of 18 PAGEID #: 3105




 potentially harmed Party or Parties will then have (7) seven days to file with the Court a motion

 for sealing. The Court will rule on the motion as promptly as possible.

        In the event Confidential Materials are sealed, the filing of such Confidential Materials

 must comply with SD Ohio General Order 21-03 (entered January 15, 2021), or such General

 Order that replaces General Order 21-03.

        10.       Attorneys Allowed To Provide Advice. Nothing in this Order shall bar or

 otherwise restrict any attorney for any Party from rendering advice to his or her client with respect

 to this case or from doing anything necessary to prosecute or defend this case and furthering the

 interests of his or her client, except for the disclosure of the Confidential Information as proscribed

 in this Order.

        11.       Excluding Others From Access. Whenever information bearing a Confidentiality

 Designation pursuant to this Protective Order is to be discussed at a deposition, the person or entity

 that designated the information may exclude from the deposition any person, other than persons

 designated in Paragraph 6 of this Order, as appropriate, for that portion of the deposition.

        12.       No Voluntary Disclosure To Other Entities. The Parties or anyone acting on

 their behalf may not voluntarily disclose any Confidential Information received in this litigation

 to any state or federal law enforcement or regulatory agency, or any employee thereof, except in

 this Action as set forth in Paragraph 7 of this Order or as otherwise commanded by law or provided

 in this Order. Nothing in this Order shall prevent a Party from providing information in its

 possession in response to a valid order or subpoena from a law enforcement or regulatory agency

 requiring the production of such information, except that, prior to such production, the Party

 producing the information shall provide notice within five (5) business days of receipt of the order




                                                   10
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 11 of 18 PAGEID #: 3106




 or subpoena to the person or entity that designated the material as confidential to facilitate that

 Party’s efforts to preserve the confidentiality of the material, if warranted.

        13.     Disputes As To Designations.            Each Party has the right to dispute the

 Confidentiality Designation asserted by any Producing Entity. If a Party believes that any

 documents or materials have been inappropriately designated by a Producing Entity, that Party

 shall confer with counsel for the Producing Entity that designated the documents or materials. As

 part of that conferral, the designating person or entity may assess whether redaction is a viable

 alternative to complete non-disclosure. If any Party challenges the Confidentiality Designation of

 any document or information, the burden to properly maintain the designation shall, at all times,

 remain with the person or entity that made the designation to show that said document or

 information should remain protected pursuant to FRCP 26(c). In the event of disagreement, then

 the challenging person or entity shall set up an informal telephone conference of the Parties with

 the Magistrate Judge under S.D. Ohio Loc. Civ. R. 37.1 for the purposes of discussing the

 disagreement, prior to filing any motion(s) pursuant to FRCP 37(a). A Party who disagrees with

 the designation must nevertheless abide by that designation until the matter is resolved by

 agreement of the Parties or by order of the Court.

        14.     Information Security Protections. Confidential Information must be stored and

 maintained by the Receiving Party at a location and in a secure manner that ensures that access is

 limited to the persons authorized under this Order. Receiving Parties shall exercise the same care

 with regard to the storage, custody, or use of Confidential Information as they would apply to their

 own material of the same or comparable confidentiality and sensitivity. Receiving Parties must

 take reasonable precautions to protect Confidential Information from loss, misuse and

 unauthorized access, disclosure, alteration and destruction.




                                                   11
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 12 of 18 PAGEID #: 3107




        If a data breach that includes Confidential Information received in this matter occurs or a

 Receiving Party reasonably believes such a breach may have occurred, the Receiving Party shall

 immediately report such incident to the Producing Entity and describe the Confidential

 Information accessed without authorization. In such event, the Receiving Party shall immediately

 take actions in good faith to remediate the breach and to preclude further breaches. In all events,

 the Receiving Party shall take such actions as are required by applicable laws, including privacy

 laws. After notification, the Receiving Party shall keep the Producing Entity informed of

 remediation efforts.

        15.     All Trials Open To Public. All trials, and certain pretrial proceedings and

 hearings, are open to the public (collectively a “Public Hearing” or “Public Hearings”). Absent

 further order of the Court, there will be no restrictions on any Party’s ability to the use during a

 Public Hearing any document or information that is marked with a Confidentiality Designation or

 documents or information derived therefrom that would disclose such Confidential Information.

 However, if a Party intends to present at a Public Hearing any document or information that has

 been so designated, the Party intending to present such document or information shall provide

 advance notice to the person or entity that made the Confidentiality Designation at least (5) five

 days before the Public Hearing by identifying the documents or information at issue as specifically

 as possible (i.e., by Bates Number, page range, deposition transcript line, etc.) without divulging

 the actual documents or information. Any person may then seek appropriate relief from the Court

 regarding restrictions on the use of such documents or information at trial, or sealing of the

 courtroom, if appropriate.

        16.     No Waiver Of Right To Object. This Order does not limit the right of any Party

 to object to the scope of discovery in the above-captioned action.




                                                 12
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 13 of 18 PAGEID #: 3108




        17.     No Determination Of Admissibility.             This Order does not constitute a

 determination of the admissibility or evidentiary foundation for the documents or a waiver of any

 Party’s objections thereto.

        18.     No Admissions. Designation by either Party of information or documents under

 the terms of this Order, or failure to so designate, will not constitute an admission that information

 or documents are or are not confidential or trade secrets. Neither Party may introduce into

 evidence in any proceeding between the Parties, other than a motion to determine whether the

 Protective Order covers the information or documents in dispute, the fact that the other Party

 designated or failed to designate information or documents under this Order.

        19.     No Prior Judicial Determination. This Order is based on the representations and

 agreements of the Parties and is entered for the purpose of facilitating discovery in this action.

 Nothing in this Order shall be construed or presented as a judicial determination that any

 documents or information as to which counsel or the Parties made a Confidentiality Designation

 is in fact subject to protection under FRCP 26(c) or otherwise until such time as the Court may

 rule on a specific document or issue.

        20.     Order Subject To Modification. This Order shall be subject to modification by

 the Court on its own motion or on motion of a Party or any other person with standing concerning

 the subject matter.

        21.     Parties May Consent To Disclosure. Nothing shall prevent disclosure beyond the

 terms of this Order if all Parties consent to such disclosure, or if the Court, after notice to all

 affected Parties, permits such disclosure. Specifically, if and to the extent any Party wishes to

 disclose any Confidential Information beyond the terms of this Order, that Party shall provide all

 other Parties with reasonable notice in writing of its request to so disclose the materials. If the




                                                  13
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 14 of 18 PAGEID #: 3109




 Parties cannot resolve their disagreement with respect to the disclosure of any Confidential

 Information, then a Party may petition the Court for a determination of these issues. In addition,

 any interested member of the public may also challenge the designation of any material as

 confidential, pursuant to the terms of this paragraph.

        22.     Newly Joined Parties. In the event additional parties join or intervene in this

 Action, the newly joined party(ies) shall not have access to Confidential Information until its/their

 counsel has executed and, at the request of any party, filed with the Court the agreement of such

 party(ies) and such counsel to be fully bound by this Order.

        23.     Destruction Of Materials Upon Termination Of Litigation. This Order shall

 continue to be binding throughout and after the conclusion of this Action, including all appeals.

 Within thirty (30) days of final settlement or adjudication, including the expiration or exhaustion

 of all rights to appeal or petitions for extraordinary writs, each Party or non-party to whom any

 materials were produced shall, without further request or direction from the Producing Entity,

 subject to the caveat listed below (“Caveat”), promptly destroy all documents, items or data or ESI

 received that were designated as Confidential Information, including, but not limited to, deposition

 transcripts, exhibits, or recordings and copies or summaries thereof, in the possession or control

 of any expert or employee. The Receiving Party shall, upon request of the Producing Entity,

 submit a written certification to the Producing Entity by the 30-day deadline that (1) confirms the

 destruction/deletion of all documents, items or data, including any copies of Confidential Materials

 provided to persons required to execute Attachment A (Acknowledgment of Understanding and

 Agreement to be Bound), and (2) affirms the Receiving Party has not retained any copies, abstracts,

 compilations, summaries or any other format reproducing or capturing any of the Confidential

 Material other than as permitted herein.




                                                  14
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 15 of 18 PAGEID #: 3110




                a.       Caveat:   Notwithstanding Paragraph 23, counsel for the Parties are

        (1) entitled to retain all filings in the Action, correspondence between Parties, any attorney

        work product, including summaries of documents and depositions; (2) not required to

        search for and/or destroy any email or email attachments containing Confidential

        Information.

        24.     Counsel Allowed To Retain Copy Of Filings. Nothing in this Protective Order

 shall prevent outside counsel for a Party from maintaining in its files a copy of any filings in the

 Action, including any such filings that incorporate or attach Confidential Information. Moreover,

 an attorney may use his or her work product in subsequent litigation, provided that such use does

 not disclose any Confidential Information.

        IT IS SO ORDERED.




 Dated: April 15, 2021                                s/__Elizabeth A. Preston Deavers________
                                                      ELIZABETH A. PRESTON DEAVERS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 15
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 16 of 18 PAGEID #: 3111




 Agreed to by:

  Of Counsel:                                   Richard S. Wayne (0022390)
                                                William K. Flynn (0029536)
  GARDY & NOTIS, LLP                            Robert R. Sparks (0073573)
  James S. Notis (admitted pro hac vice)        STRAUSS TROY CO., LPA
  Jennifer Sarnelli (admitted pro hac vice)     150 E. Fourth Street
  126 East 56th Street, 8th Floor               Cincinnati, OH 45202-4018
  New York, NY 10022                            (513) 621-2120 - Telephone
  (212) 905-0509 - Telephone                    (513) 629-9426 - Facsimile
  (212) 905-0508 - Facsimile                    Email: rswayne@strausstroy.com
  Email: jnotis@gardylaw.com                    Email: wkflynn@strausstroy.com
  Email: jsarnelli@gardylaw.com                 Email: rrsparks@strausstroy.com

                                                Attorneys for Plaintiffs
                                                /s/ Mark H. Troutman per email permission
  KESSLER TOPAZ MELTZER &                       on April 14, 2021 by
  CHECK, LLP                                    David S. Bloomfield, Jr.
  Eric L. Zagar (admitted pro hac vice)         GIBBS LAW GROUP LLP
  Justin O. Reliford (admitted pro hac vice)    Mark H. Troutman (0076390)
  280 King of Prussia Road                      Trial Attorney
  Radnor, PA 19087                              Shawn K. Judge (0069493)
  (610) 667-7706 - Telephone                    505 14th Street, Suite 1110
  (610) 667-7056 - Facsimile                    Oakland, CA 94612
  Email: ezagar@ktmc.com                        (510) 350-9700 - Telephone
  Email: jreliford@ktmc.com                     Email: mht@classlawgroup.com
                                                Email: skj@classlawgroup.com
  Co-Lead Counsel for Plaintiffs
                                                Co-Liaison Counsel for Plaintiffs




                                               16
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 17 of 18 PAGEID #: 3112




  Of Counsel:                             /s/ Robert W. Trafford by
                                          David S. Bloomfield, Jr.
  WACHTELL, LIPTON, ROSEN & KATZ          Robert W. Trafford (0024447)
  51 West 52nd Street                     Trial Attorney
  New York, NY 10019                      David S. Bloomfield, Jr. (0068158)
  (212) 403-1000 – Telephone              Porter, Wright, Morris & Arthur LLP
  (212) 403-2000 – Facsimile              41 South High Street, Suite 2800
                                          Columbus, Ohio 43215
                                          (614) 227-2000 - Telephone
                                          (614) 227-2100 - Facsimile
                                          Email: rtrafford@porterwright.com
                                          Email: dbloomfield@porterwright.com

                                          Attorneys for Defendants David J. Anderson,
                                          Colleen F. Arnold, George S. Barrett, Carrie
                                          S. Cox, Calvin Darden, Bruce L. Downey,
                                          Patricia A. Hemingway Hall, Akhil Johri,
                                          Clayton M. Jones, Michael C. Kaufmann,
                                          Gregory B. Kenny, Nancy Killefer, David P.
                                          King, and J. Michael Losh

                                          /s/ Albert G. Lin by
                                          David S. Bloomfield, Jr.
                                          Albert G. Lin (0076888)
                                          Trial Attorney
                                          Trischa Snyder Chapman (0086420)
                                          Marissa A. Peirsol (0098203)
                                          Erika Dackin Prouty (0095821)
                                          BAKER & HOSTETLER LLP
                                          200 Civic Center Drive, Suite 1200
                                          Columbus, OH 43215
                                          (614) 228-1541 - Telephone
                                          (614) 462-2616 - Facsimile
                                          Email: alin@bakerlaw.com
                                          Email: tchapman@bakerlaw.com
                                          Email: mpeirsol@bakerlaw.com
                                          Email: eprouty@bakerlaw.com

                                          Attorneys for Nominal Defendant
                                          Cardinal Health, Inc.




                                        17
Case: 2:19-cv-02491-SDM-EPD Doc #: 84 Filed: 04/15/21 Page: 18 of 18 PAGEID #: 3113




                                               ATTACHMENT A

            1.         My name is ___________________. I live at __________________________. I

 am working on behalf (or at the direction and engagement) of __________________________.

            2.         I am aware that a Protective Order has been entered in the matter In re Cardinal

 Health, Inc. Derivative Litigation, pending in the Southern District of Ohio, and a copy thereof

 has been given to me, and I have read and understand the provisions of same.

            3.         I submit to the jurisdiction of the Southern District of Ohio in matters related to the

 Protective Order and understand that the terms of the Protective Order obligate me to use

 documents designated “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

 “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER” in accordance with the

 Protective Order, solely for the purpose of the above-captioned action, and not to disclose any such

 documents or information derived directly therefrom to any other person, firm, or concern.

            4.         I understand that violation of the Protective Order may result in penalties for

 contempt of court.



 DATED: ____________________                                  ____________________________________




 Error! Unknown document property name.
